            Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 1 of 17



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND



PATRICIA BRITO, on behalf of Herself
and all others similarly situated,                      Civil Action No.

                Plaintiff,                              CLASS ACTION COMPLAINT

v.                                                      JURY TRIAL DEMANDED

MAJOR ENERGY ELECTRIC
SERVICES, LLC,

            Defendant.
_________________________________________/

                                 CLASS ACTION COMPLAINT

       Patricia Brito, Plaintiff, individually and on behalf of all other similarly situated, sues

Defendant Major Energy Electric Services, LLC (“Major Energy”) and alleges as follows:

                                        INTRODUCTION

       1.       This Class Action Complaint seeks to protect consumers and recover actual

damages from Major Energy’s uniform and repeated deceptive sales practices that falsely

promises lower electric bills compared to what consumers currently pay their electric provider if

consumers switch to Major Energy. However, after Major Energy switches consumers to its

electric services, Major Energy’s electric bills are substantially higher than what consumers

previously paid to their prior electric provider.

       2.       Major Energy sells electric to consumers in New York, Pennsylvania, Maryland,

New Jersey, Illinois, Massachusetts, Connecticut, Ohio and Washington DC through a network

of both Major Energy’s internal employees and external third-party vendors (collectively

referred to as “sales representatives”). Major Energy’s sales representatives, who are paid on a


                                                    1
             Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 2 of 17



commission basis, use standardized marketing and training materials to carry out door-to-door

and telephone solicitations, in-person solicitations at retail establishments, and direct mail and

online advertisements in an effort to switch consumers to Major Energy.

        3.       Major Energy’s sales representatives uniformly represent to potential customers

that Major Energy would charge electric rates that are lower than their current provider.

However, after Major Energy has switched a consumer over to Major Energy’s electric services,

it unilaterally and without justification, raises the electric rates charged and Major Energy’s

customers’ electric bills increase unjustifiably to levels above what customers were paying to

their prior electric provider.

        4.       Thus, Major Energy’s sales representatives use aggressive sales tactics with

potential consumers, including the knowingly false promise of savings. Consumers are left

confused, irritated, and in almost all cases, pay higher electricity rates in violation of the

Maryland Consumer Protection Act.

                                                  PARTIES

        5.       Patricia Brito is an adult individual person of the State of Maryland, residing in

Baltimore County, Maryland. At all pertinent times hereto, she was a “consumer” as defined by

Md. Code Ann., Com. Law § 13-101(c)(1).

        6.       Major Energy Electric Services, LLC is a New York corporation regularly

conducting business as an electricity provider in Maryland. The company is a “merchant” as

defined by MD. CODE ANN., COM. LAW § 13-101(g)(1).

        7.       For purposes of this Class Action Complaint, any references to the acts and

practices of Major Energy shall mean such acts and practices are by and through the acts of




                                                   2
               Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 3 of 17



Major Energy’s officers, owners, members, directors, employees, representatives and/or other

agents.

                                    JURISDICTION AND VENUE

          8.       This is a nationwide class action commenced by Plaintiff on behalf of herself and

all others similarly situated members of the Class and Sub-Classes defined below. This Court has

subject matter jurisdiction over this action pursuant to 28 U.S.C. 1332(d)(2), because Plaintiff

and the vast majority of the members of the Class and Sub-Class are of diverse citizenship from

Major Energy and the aggregate amount in controversy exceeds $5,000,000, exclusive of interest

and costs. Upon information and belief, there are more than 1,000 members of the Class and

Sub-Classes. This Court also possesses subject matter jurisdiction for Plaintiff’s state law claims

under 28 U.S.C. §1367.

          9.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred in this District and

Defendant is subject to personal jurisdiction in this District.

          10.      This Court has personal jurisdiction over Defendant Major Energy because

Defendant regularly transacts business in Maryland.

                                     FACTUAL ALLEGATIONS

          11.      Until recently, electricity was supplied and distributed by local utility companies.

Over the last several years, however, states have begun to modify the regulations in the energy

industry in the hope that such modifications would enhance competition between energy

providers.

          12.      Major Energy is a private business that purchases electricity on the open market.

Major Energy then resells the electricity supply to consumers in New York, Pennsylvania,



                                                     3
             Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 4 of 17



Maryland, New Jersey, Illinois, Massachusetts, Connecticut, Ohio and Washington DC using

identical unlawful marketing tactics.

           13.     Major Energy uniformly charges its customers based on how much electricity

(measured in kilowatt hours) the customer uses each month.

           14.     In theory, energy deregulation allows consumers to shop around for the best

energy rates. However, as Major Energy has demonstrated, the deregulation has also provided

energy companies with the opportunity to gouge unsuspecting consumers. Specifically, Major

Energy has exploited deregulated electricity markets by using the false promise of electric bill

savings in uniform marketing campaigns imposed upon potential customers.

           15.     Major Energy has already been sued by the Illinois Attorney General in 2018 for

defrauding Illinois consumers by charging $2.4 million more than they would have been charged

for electric services had they not switched to from their prior electric provider. That lawsuit

settled in August 2019, with Major Energy paying back a large percentage of those marked up

electric bill overcharges back to Illinois consumers.1

           16.     Major Energy has been on notice of its unlawful and deceptive actions since the

Illinois Attorney General’s 2018 lawsuit, yet, Major Energy knowingly continues to repeatedly

and systematically defraud consumers nationwide despite being alerted of its unlawful practices.

           17.     Upon information and belief, Major Energy jointly trains both internal employees

and external third-party vendors (collectively referred to as “sales representatives”) through

substantively uniform selling scripts and other standard form marketing materials to lure

consumers to switch from their current electric company to Major Energy, with the false promise

that they will receive lower competitive rates resulting in savings in their monthly bills. Major

Energy’s deceptive and inherently dishonest scheme, carried out by its sales representatives,
1
    http://www.illinoisattorneygeneral.gov/pressroom/2019_08/20190819.html

                                                        4
           Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 5 of 17



falsely promises consumers energy rates and savings which Major Energy knowingly fails to

deliver.

       18.     Upon information and belief, Major Energy’s sales representatives engage in

identical marketing practices nationwide, such as, selling electricity in the form of door-to-door

solicitations, in-person solicitations at retail establishments, and telephone solicitations, which

said telephone solicitations was just part of an unlawful Telephone Consumer Protection Act

violation class action settlement in January 2020, Albrecht v. Oasis Power LLC d/b/a Oasis

Energy, Case No. 1:18-cv-1061, in the U.S. District Court for the Northern District of Illinois.

       19.     Major Energy’s sales representatives systematically and routinely make omissions

or misrepresentations with the intent that consumer rely on those omissions or misrepresentations

in attempting to have consumers switch to Major Energy from their current electric provider.

       20.     Major Energy’s unlawful and deceptive marketing practices are not limited to its

sales representatives. Major Energy’s website, majorenergy.com, contains numerous false and

deceptive advertisements that intend to deceive a potential consumer into believe that their

electric bill will be lower with Major Energy than their current electric provider:




                                                  5
          Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 6 of 17




       21.     Major Energy’s website and sale representatives claim that Major Energy

customers will save on their electricity bills, but consumers almost always end up paying more

for electricity with Major Energy than their prior provider.

       22.     Thus, in reality, after consumers are switched to Major Energy, consumers’

energy bills increase dramatically.

                               Plaintiff’s Experience with Major Energy

       23.     In February 2017 Patricia was residing at an apartment complex at 3018 Fallstaff

Manor Court, Apt. B1, Baltimore, Maryland 21209.

       24.     In or around February 2017, a Major Energy sales representative was conducting

Major Energy’s standard form script door-to-door marketing on the premises of her apartment

complex, including Plaintiff’s unit, in an attempt to get residents of the apartment complex to

switch to Major Energy as their energy provider.

       25.     When Plaintiff answered her door from Major Energy’s sales representative’s

door-to-door solicitation, Major Energy’s sales representative asked Plaintiff if he could see her

Baltimore Gas and Electric bill, which is a routine and systematic practice asked to all potential

Major Energy customers. Plaintiff agreed to let him look at it.

       26.     Major Energy’s sales representative represented to Plaintiff that her electric bill

would be lower each month if she switched to Major Energy, which is part of Major Energy’s

                                                 6
           Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 7 of 17



systematic and uniform fraudulent marketing scheme that is represented to all potential

customers.

         27.   After the Major Energy sale’s representative left Plaintiff’s residence, Major

Energy switched Plaintiff’s electric from Baltimore Gas & Electric to Major Energy.

         28.   After the switch to Major Energy, Plaintiff’s electric costs were significantly

higher than what they were for Baltimore Gas & Electric for the same historical electrical usage

that Plaintiff usually utilized. Upon information and belief, Major Energy’s upcharge was 3

times higher than Plaintiff’s electric bill with Baltimore Gas & Electric for the same historic

usage.

         29.   Major Energy’s fraudulent scheme is not limited to Plaintiff, but includes

individuals from every location that Major Energy offers its services.

         30.   Reasonable consumers, such as Plaintiff, hearing or reading these statements and

other representations of substantively similar nature that are uniformly presented by Major

Energy’s sales representatives, would believe that switching to Major Energy would be

financially beneficial to them and they would enjoy unparalleled electric energy costs.

         31.   Each of the representations made orally by, or on behalf of, Major Energy or its

sales representatives were consistent with one another and were derived from Major Energy’s

standard form selling scripts, marketing, and training materials that were distributed to Major

Energy’s sales representatives.

         32.   Major Energy’s misrepresentations and omissions caused injury to Plaintiff and

the members of the Class because they were unjustifiably induced to believe that they would

receive energy costs savings on their monthly bills when, in actuality, Plaintiff and Class

members were charged substantially more for their energy needs after Major Energy switched



                                                 7
            Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 8 of 17



them to its services from their prior electric provider. Had Plaintiff and Class members known

they would be charged substantially more for their electric supplies by Major Energy, they would

not have switched and paid Major Energy for electric services.

       33.      Plaintiff and members of the Class have sustained economic injury and damages

as a result of Major Energy’s wrongful conduct by paying higher electric bills.

       34.      Upon information and belief, Maryland’s Public Service Commission, an

organization created to protect the rights of people in regards to energy suppliers has received 60

complaints in related to Major Energy’s deceptive sales and business practices described in this

Complaint.

                               CLASS ACTION ALLEGATIONS

       35.      Plaintiff brings this suit as a class action on behalf of themselves and all others

similarly situated (the “Class”) pursuant to Fed. R. Civ. P. 23. Plaintiff seeks to represent the

following Class and Sub-Classes:

       National Class:         All persons who are or have been Major Energy customers in New

       York, Pennsylvania, Maryland, New Jersey, Illinois, Massachusetts, Connecticut, Ohio

       and Washington DC and any other locations where Major Energy markets its services

       who used Major Energy as their electricity supplier.

       Maryland Subclass: All persons who are or have been Major Energy customers in

       Maryland who used Major Energy as their electricity supplier.

       36.      Excluded from the Class are (a) any Judge or Magistrate presiding over this action

and members of their families; (b) Major Energy, and their subsidiaries and affiliates; and (c) all

persons who properly execute and file a timely request for exclusion from the Class (the

“Class”).



                                                  8
            Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 9 of 17



       37.      Plaintiff reserves the right to re-define the Classes (hereinafter referred to as the

“Class” unless otherwise specified) at the conclusion of discovery as to class certification.

       38.      The exact number of Class members is unknown as such information is in the

exclusive control of Major Energy. Plaintiff, however, believes that the Class encompasses

thousands of individuals who are geographically dispersed throughout the nation. Therefore, the

number of persons who are members of the Class described above are so numerous that joinder

of all members in one action is impracticable.

       39.      Questions of law and fact that are common to the entire Class predominate over

individual questions because the actions of Major Energy complained of herein were generally

applicable to the entire Class. These legal and factual questions include, but are not limited to:

       a.       The nature, scope and operations of Major Energy’s wrongful practices;

       b.       The uniformity of the scripts created through Major Energy’s marketing and

       training material;

       c.       Whether Major Energy engaged in fraudulent practices as to Class members;

       d.       Whether Major Energy’s conduct amounts to violations of the Maryland

       Consumer Protection Act;

       e.       Whether Major Energy’s conduct amounts to violations of the Maryland Door-to-

       Door Sales Act;

       f.       Whether Major Energy negligently misrepresented the true nature of their energy

       rates;

       g.       Whether Plaintiff and the Class suffered damages as a result of Major Energy’s

       misconduct and, if so, the proper measure of damages.




                                                   9
         Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 10 of 17



       40.     Plaintiff’s claims are typical of the members of the Class because Plaintiff and

Class members were injured by the same wrongful practices. Plaintiff’s claims arise from the

same practices and course of conduct that gives rise to the claims of the Class members, and are

based on the same legal theories. Plaintiff has no interests that are contrary to or in conflict with

those of the Class they seek to represent.

       41.     Questions of law or fact common to Class members predominate. A class action is

superior to other available methods for the fair and efficient adjudication of this lawsuit, because

individual litigation of the claims of all Class members is economically unfeasible and

procedurally impracticable. While the Class members’ aggregate damages are likely to be in the

millions of dollars, the individual damages incurred by each Class member are, as a general

matter, too small to warrant the expense of individual suits. The likelihood of individual Class

members prosecuting separate individual claims is remote, and even if every Class member

could afford individual litigation, the court system would be unduly burdened by the individual

litigation of such cases. Individualized litigation would also present the potential for varying

inconsistent, or contradictory judgments and would magnify the delay and expense to all parties

and to the court system resulting from multiple trials on the same factual issues. Plaintiff knows

of no difficulty to be encountered in the management of this action that would preclude its

maintenance as a class action. Certification of the Class under Rule 23(b)(3) is proper.

       42.     Relief concerning Plaintiff’s rights under the laws herein alleged and with respect

to the Class would be proper. Major Energy has acted or refused to act on grounds generally

applicable to the Class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with regard to Class members as a whole and certification of the Class under

Rule 23(b)(2) proper.



                                                  10
         Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 11 of 17



                                    COUNT I
         VIOLATION OF THE MARYLAND CONSUMER PROTECTION ACT
                 (On Behalf of the National and Maryland Classes)

       43.      Plaintiff, on behalf of herself and all others similarly situated, repeats and re-

alleges paragraphs 1 through 42 as if fully set forth herein.

       44.      Plaintiff asserts this claim on behalf of herself and the other members of the

National Class and Maryland Sub-Class.

       45.      This claim is brought pursuant to Maryland’s Consumer Protection Act, Md.

Code, Com. Law § 13-101 et seq. (“MCPA”).

       46.      Under the MCPA, Major Energy’s misleading representations regarding electric

cost savings and competitive market rates are unfair, deceptive, and unconscionable.

       47.      In the course of soliciting and promoting Major Energy’s cost savings and

competitive market rates to Plaintiff and Class Members and switching Plaintiff and Class

Members over to Major Energy from their prior electric provider, Major Energy has engaged in

unfair and deceptive acts and practices in trade or commerce in violation of Md. Code, Com.

Law § 13-101.

       48.      Major Energy violated the MCPA by engaging in fraudulent and deceptive sales

marketing and practices by inducing Plaintiff and Class Members directly or through Major

Energy’s sales representatives to switch from their current electric provider to Major Energy

with purportedly low rate offers and claimed energy cost savings, and then charging Plaintiff and

Class Members exorbitant non-competitive energy rates.

       49.      Major Energy violated the MCPA by falsely representing that Plaintiff and Class

members would save money on their energy bills by switching to Major Energy.




                                                  11
         Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 12 of 17



       50.     Major Energy violated the MCPA by failing to disclose that, on a consistent basis,

Major Energy’s regular rates are substantially higher than its competitors and not competitive in

the market.

       51.     Major Energy violated the MCPA by failing to adequately inform Plaintiff and

Class Members that Major Energy’s energy rates generally increase and will rarely, if ever, be

lower than competitive market rates.

       52.     Major Energy’s acts and practices were false, misleading, deceptive, and unfair to

consumers, in violation of the MCPA by representing that Plaintiff and Class members would

receive lower electric bills than their current provider if they switched to Major Energy.

       53.     Plaintiff and Class Members relied on Major Energy’s omissions of material facts

and upon misrepresentations delivered through Major Energy’s marketing materials. Had Major

Energy disclosed to Plaintiff and Class Members in their marketing and sales representative’s

presentation and materials or otherwise that their energy costs would increase with Major

Energy, Plaintiff and Class Members would not have paid for Major Energy electric services.

       54.     As a direct and proximate result of Major Energy’s deceptive, fraudulent, and

unfair practices, Plaintiff and Class Members have suffered injury in fact and/or actual damages

in an amount to be determined at trial.

       55.     Major Energy is subject to liability under the MCPA and for costs, and attorney’s

fees under the MCPA.

                                            COUNT II
              Common Law Fraud, Including Fraudulent Inducement, and Fraudulent
                                           Concealment
                  (On Behalf of the National Class and Maryland Subclass)

       56.     Plaintiff, on behalf of herself and all others similarly situated, repeats and re-

alleges paragraphs 1 through 42 as if fully set forth herein.

                                                 12
         Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 13 of 17



       57.      Major Energy, either directly or through its sales representatives, failed to

disclose material facts and made false and fraudulent representations of material facts to Plaintiff

and Class Members regarding purported cost savings benefits of switching energy providers

form their previous provider to Major Energy, and concealed material information regarding

Major Energy’s systematic scheme to unilaterally raise customers’ rates to above-market levels

once switched over to Major Energy from their previous provider.

       58.      At the times Major Energy made or caused to be made these representations and

concealed material facts integral to Major Energy’s scheme, Plaintiff and Class Members were

unaware of the falsity of these representations, and reasonably believed them to be true and had

no knowledge of the material facts that Major Energy did not disclose.

       59.      In making these representations or causing them to be made or failing to disclose

material facts, Major Energy knew they were false and intended that Plaintiff and Class

Members would rely upon such misrepresentations and failures to disclose material facts.

       60.      Plaintiff and Class members did, in fact, rely upon such misrepresentations and/or

Major Energy’s failure to disclose all material facts and, as a consequence, became customers of

Major Energy.

       61.      As a direct and proximate result of Major Energy’s deceptive, fraudulent, and

unfair practices, Plaintiff and Class Members have suffered injury in fact and/or actual damages

in an amount to be determined at trial.

       62.      Major Energy is liable for damages and declaratory relief.

                                          COUNT III
                          NEGLIGENT MISREPRESENTATION
                   (On Behalf of the National Class and Maryland Subclass)




                                                 13
             Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 14 of 17



            63.   Plaintiff, on behalf of herself and all others similarly situated, repeats and re-

alleges paragraphs 1 through 42 as if fully set forth herein.

            64.   Under the circumstances alleged, Major Energy owed a duty to Plaintiff and Class

Members to provide them with accurate information regarding, inter alia, the true nature of

Major Energy’s rates and lack of electric cost savings.

            65.   Major Energy, directly and/or through Major Energy’s sales representatives,

falsely represented to Plaintiff and Class members that by switching energy suppliers to Major

Energy, they would enjoy savings with competitive market rates.

            66.   Major Energy’s representations were false, negligent, and material

            67.   Major Energy negligently made these false misrepresentations with the

understanding that Plaintiff and Class Members would rely upon them.

            68.   Plaintiff and Class members did, in fact, reasonably rely upon Major Energy’s

misrepresentations and concealment of material facts.

            69.   As a direct and proximate result of Major Energy’s negligent actions, Plaintiff and

Class members have suffered injury in fact and/or actual damages in an amount to be determined

at trial.

            70.   Major Energy is liable for damages and declaratory relief is appropriate.

                                         JURY TRIAL DEMANDED

            71.   Plaintiff and Class Members hereby demand a trial by jury on all issues so triable.

                                           PRAYER FOR RELIEF

            72.   WHEREFORE, Plaintiff prays that this case be certified and maintained as a class

action and for judgment to be entered against Major Energy as follows:




                                                    14
Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 15 of 17



    a. Enter an order certifying the proposed Classes, designating Plaintiff as the

       class representative, and designating the undersigned as Class counsel;

    b. Declare that Major Energy is financially responsible for notifying all Class

       members;

    c. Declare that Major Energy must disgorge, for the benefit of the Class, the ill-

       gotten profits it received from marking up its electric rates;

    d. A judgment that Major Energy violated the MCPA;

    e. A judgment that Major Energy committed common law fraud upon Plaintiff

       and Class Members;

    f. A judgment that Major Energy negligently represented itself to Plaintiff and

       Class Members;

    g. For economic and compensatory damages on behalf of Plaintiffs and all

       members of the Class;

    h. For actual damages sustained, as allowed by law;

    i. For injunctive and declaratory relief;

    j. For reasonable attorneys’ fees and reimbursement of all costs for the

       prosecution of this action pursuant the MCPA; and

    k. For such other and further relief as this Court deems just and appropriate.

                                          Respectfully submitted,

                                          __/s/_Jane Santoni_________________
                                          Jane Santoni (FBN 05303)
                                          Santoni, Vocci & Ortega, LLC
                                          401 Washington Avenue, Suite 200
                                          Towson, Maryland 21204
                                          Phone: 443-921-8161
                                          Fax: 410-525-5704
                                          jsantoni@svolaw.com

                                     15
Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 16 of 17



                                   Attorneys for the Named Plaintiff
                                   and the Putative Class


                                   VARNELL & WARWICK, P.A.
                                   Janet R. Varnell (FBN 0071072)
                                   Pro hac vice pending
                                   Matthew T. Peterson (FBN 1020720)
                                   Pro hac vice pending
                                   jvarnell@varnellandwarwick.com
                                   mpeterson@varnellandwarwick.com
                                   kstroly@varnellandwarwick.com
                                   P.O. Box 1870
                                   Lady Lake, FL 32158
                                   Telephone: (352) 753-8600
                                   Facsimile: (352) 504-3301




                              16
          Case 1:20-cv-00230-ELH Document 1 Filed 01/24/20 Page 17 of 17




                       NOTICE OF CLAIM FOR ATTORNEYS’ FEES

        Pursuant to Maryland Rule 2-703, Plaintiff hereby gives notice that he seeks attorneys’

fees in this case. Plaintiff further states that as the case progresses, these fees could be

substantial.

                                                       Respectfully submitted,

                                                       __/s/_Jane Santoni_________________
                                                       Jane Santoni (FBN 05303)
                                                       Santoni, Vocci & Ortega, LLC
                                                       401 Washington Avenue, Suite 200
                                                       Towson, Maryland 21204
                                                       Phone: 443-921-8161
                                                       Fax: 410-525-5704
                                                       jsantoni@svolaw.com
                                                       Attorneys for the Named Plaintiffs
                                                       and the Putative Class



                                  DEMAND FOR JURY TRIAL

        Plaintiffs, individually and on behalf of the Class Members, demands trial by jury on all

issues of fact.



                                                       /s/_____________________________
                                                       Jane Santoni




                                                  17
